Citation Nr: 0525779	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical and lumbar spine.  

2.  Entitlement to service connection for a sinus disorder, 
allergies, fever, and throat constriction, to include as due 
to Agent Orange.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

For purposes of clarity, the issue of entitlement to service 
connection for allergies, fever, and throat constriction, to 
include as due to Agent Orange exposure, has been 
reclassified as to include sinusitis.  In effect, this 
condition was also discussed in previous RO denials of the 
veteran's Agent Orange claim in 2000.  

In June 2005 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

By its September 2002 decision, the RO established service 
connection for PTSD and assigned a 30 percent disability 
rating.  The RO also denied entitlement to compensation for 
his child's birth defects of medullary sponge kidney disease 
and Crohn's disease, as due to his Agent Orange exposure.  
The veteran submitted a VA FORM 9 in which he appealed the 
assignment of a 30 percent rating for PTSD and the denial of 
service connection for Agent Orange.  In the Board's view, 
the veteran's statement can reasonably be construed as a 
notice of disagreement (NOD) with respect to his claim for 
compensation for his child's birth defects.  See 38 C.F.R. § 
20.201 (2004).  To date, the RO has not furnished the veteran 
a statement of the case (SOC) as to this issue.  This matter 
is addressed in further detail below in the REMAND portion of 
this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Additionally, 
the issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision 
below 


FINDINGS OF FACT

1.  The veteran has DDD of the cervical and lumbar spine that 
is related to injury that occurred during active service.  

2.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, a 
sinus disorder or disorders manifested by allergies, fever, 
or throat constriction, are not among the disabilities 
recognized by VA as etiologically related to herbicide (Agent 
Orange) exposure in Vietnam.  

3.  There is no competent medical evidence that the veteran 
currently has chronic disorders manifested by fever or throat 
constriction.  

4.  There is no competent medical evidence that relates any 
currently diagnosed sinus disorder or allergies to the 
veteran's active military service, to include any presumed 
Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  DDD of the cervical and lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The criteria for service connection for a sinus disorder, 
allergies, fever, or throat constriction, to include as due 
to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(6), 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in May 2002 and March 2003, as well 
as by the discussions in the rating decisions, SOC, and 
multiple supplemental statements of the case (SSOCs).  By 
means of these documents, the veteran was told of the 
requirements to reopen a previously denied claim, establish 
service connection, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  The 
SSOC in March 2004 specifically discussed VCAA requirements 
and the denial of the veteran's PTSD claim.  The SSOC in 
December 2004 specifically discussed VCAA requirements and 
the denial of the veteran's claim for Agent Orange residuals.  
The notice provided by all of these documents sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters as described above which included the 
VCAA laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letters in 2002 and 2003, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by subsequently dated SSOCs of record.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  As to these issue, there is no 
indication of any relevant records that the RO failed to 
obtain. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded medical 
examinations as conducted on a contract basis for VA purposes 
as to the issues addressed in this portion of the decision.  
Moreover, the service connection claim is a grant as detailed 
below.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

Factual Background

Review of the service medical is negative for report of 
injury to the veteran's cervical or lumbar spine due to 
landing hard in a helicopter.  These documents do reflect 
that the veteran was noted to have a deviated nasal septum at 
the time of entry into service.  He was treated for 
complaints of a sore throat, a cough, and headaches with a 
fever in January 1967.  In May 1967, he was seen for a cold 
and sore throat.  This had been present for a week.  The 
assessment was possible flu syndrome.  He was again seen in 
July 1968 for a sore throat, chills, and fever.  The 
diagnostic impression was for flu syndrome.  Discharge 
examination in October 1968 was negative for complaints of or 
diagnoses of chronic disorders associated with the sinuses, 
allergies, fever, or throat constriction.  His deviated nasal 
septum was again reported.  

Post service records include sinus X-rays dated in July 1975 
which were interpreted as negative.  Records from that time 
also show that the veteran reported neck pain.  He gave a 
history of initially injuring his neck when he was 10 years 
old.  He had had intermittent neck pain since that time which 
was exacerbated around 1968.  He was seen approximately in 
1970 for his neck pain at a VA facility and was to undergo 
additional examination but did not report.  His pain had 
recently increased.  Examination included cervical spine X-
ray which was negative.  

In a February 1999 private record, the veteran was seen for 
complaints of things getting caught in his throat.  He had 
had his throat stretched in 1991.  It was noted that the 
veteran complained of allergies.  He also gave a history of 
back pain.  Perennial allergic rhinitis and back pain were 
among the final diagnoses.  

Private magnetic resonance imaging (MRI) testing in September 
and October 1999 showed DDD of the cervical spine.  Private 
and VA records in the early 2000s show that he was seen for 
various complaints, to include neck and back pain.  He 
sometimes reported that these conditions were due to 
inservice injury.  For example, see the February 2002 VA 
treatment document.  VA report in February 2002 also notes 
that the veteran had a history of chronic allergies.  The 
claims file also includes treatment reports as provided by 
the Social Security Administration.  The Board notes that the 
veteran was awarded disability benefits in a 2002 decision 
based on the primary diagnosis of idiopathic proctocolitis 
and chronic ulcerative colitis.  Secondary diagnoses were 
discogenic and degenerative disorders of the back.  

Orthopedic examination was conducted for VA purposes in June 
2002.  The claimant again gave a history of initially 
injuring his neck and back during service.  Following 
examination and X-rays, the diagnoses were DDD of the 
cervical spine with mild neural foraminal encroachment on the 
cervical nerves and DDD and scoliosis of the lumbar spine.  

Additional MRI testing was accomplished at a private facility 
in October 2003.  Final diagnoses included DDD of the 
cervical spine and mucosal disease of the maxillary sinuses.  
There was spondylosis of the lumbar spine with mild 
retrolisthesis of L3 relative to L4.  There was small right 
paracentral disc herniation at L5-S1 with abutment of the 
right S1 nerve root.  There was mild disc bulging at L4-L5.  

A VA record dated in December 2003 reflects diagnosis of 
sinusitis.  

The veteran provided testimony in support of these claims at 
a June 2005 Travel Board hearing.  He contended that his neck 
and back were initially injured when a helicopter that he was 
a passenger on sat down too hard in 1968.  He also contended 
that he had allergies, fever, and throat constriction that 
was the result of inservice exposure to Agent Orange.  

Of record is a private physician's statement from April 2005.  
At that time, the doctor stated that in his best medical 
judgment, the cause of the veteran's DDD could be contributed 
to the fall of the helicopter in which he was riding that 
lost power in Vietnam in 1968.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DDD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true. 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service. It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

DDD of the Cervical and Lumbar Spine

The Board notes that the medical record contains sufficient 
competent evidence of diagnoses of DDD of the cervical and 
lumbar spines.  There are MRI results from 1999 and 2003 and 
findings from VA examination in 2002, all corroborate this.  
Therefore, the issue of entitlement to service connection for 
the claimed DDD of the cervical and lumbar spine rests on the 
question of whether such disabilities were incurred in or 
aggravated during military service or within the presumptive 
period thereafter.  

In this case, the service medical records are negative for 
report of the helicopter incident which resulted in his 
injuries.  Nor do these records show treatment for neck or 
back complaints.  It is noted, however, that the veteran has 
consistently reported since 1975 that he injured his back in 
1968 during service.  The veteran's DD 214 shows that he 
served in Vietnam, that he has a bronze star and a Vietnam 
Campaign medal as well as a Vietnam Service Medal with Fleet 
Main Force Combat Operations.  Thus, the Board acknowledges 
the veteran's combat Vietnam service.  As such, the Board 
will accept the veteran's report injuries sustained in a hard 
helicopter landing to be true. Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996)

Moreover, a private physician submitted an opinion that there 
is a relationship between the veteran's current DDD of the 
cervical and lumbar spine and his history of injury in 
service.  There is no opinion of record which directly 
contradicts this opinion.  The VA contract examination from 
2002 did not address the etiology of his back conditions.  

After reviewing the record the Board finds that the evidence 
is at least in equipoise and, as such, the benefit of the 
doubt is in favor of the veteran.  38 C.F.R. § 3.102.  
Therefore, based on the foregoing, the Board concludes that 
the veteran's DDD of the cervical and lumbar spine was 
incurred during his period of active duty.  Thus, service 
connection is warranted.  

A Sinus Disorder, Allergies, Fever, and Throat Constriction, 
to Include as Due to Agent Orange Exposure

Initially, it is pointed out that it is presumed that the 
veteran was exposed to Agent Orange as he served in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii).  That notwithstanding, the 
Board finds that there is no basis for presumptive service 
connection, based on presumed herbicide exposure, for any of 
the conditions listed above.  In this regard, the Board notes 
that a sinus disorder, allergies, or disorders manifested by 
fever or throat constriction are not among the enumerated 
disabilities recognized by VA as etiologically related to 
herbicide/Agent Orange exposure in Vietnam.  

Even if a veteran is found not entitled to the regulatory 
presumption, his claim must still be reviewed to determine if 
service connection can otherwise be established Cf. Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

First addressing the claims for service connection for 
chronic disorders as manifested by fever and throat 
constriction, it may be asserted that these conditions are 
manifestations of the veteran's diagnosed allergies and sinus 
conditions.  The Board has chosen, however, to address them 
directly and separately for thoroughness and clarity.  As 
there is no competent medical evidence to establish that the 
veteran currently suffers from disorders associated with 
fever and throat constriction (other than sinus or allergy 
disorders which are addressed below), there is no predicate 
for a grant of service connection for either claimed 
disability.  The Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the 
absence of competent evidence that the veteran currently has 
chronic disorders as manifested by fever or throat 
constriction, there can be no valid claims for service 
connection for these conditions.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

By contrast, the Board notes that, as regards the claims for 
a sinus disorder and allergies, the medical evidence 
currently establishes the veteran has mucosal disease of the 
maxillary sinuses and chronic perennial allergies.  What is 
lacking, however, is medical evidence of a nexus between 
these conditions and any incident of service, to include 
presumed Agent Orange exposure.

In this regard, the Board points out that the veteran's 
service medical records are negative for a finding, 
diagnosis, or treatment for a chronic sinus disorder or for 
allergies.  Post-service medical evidence is negative for 
these conditions until many years later.  Thus, while these 
conditions have been noted in recent years, no physician or 
other medical professional has linked any such problem to any 
incident of active service, to include presumed Agent Orange 
exposure.  

The Board has considered the assertions advanced by the 
veteran in connection with each claim.  However, as a layman 
without the appropriate medical training and expertise, he 
simply is not competent to provide probative (persuasive) 
evidence on a medical matter, such as whether he, in fact, 
suffers from a sinus condition or allergies that are 
medically related to service, to include as due to Agent 
Orange exposure.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, each 
claim turns on a medical matter, medical evidence, not lay 
assertions, is needed to establish each claim.

For the foregoing reasons, the claims for service connection 
for a sinus condition, allergies, fever, and throat 
constriction, to include as due to Agent Orange exposure, 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the competent medical evidence simply 
does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  


ORDER

Service connection for DDD of the cervical and lumbar spine 
is granted.  

Service connection for a sinus disorder, allergies, fever, or 
throat constriction, to include as due to Agent Orange 
exposure, is denied.  


REMAND

As noted above, the veteran submitted a VA FORM 9 in which he 
appealed the denial of service connection for Agent Orange.  
The Board has construed this document as a NOD with respect 
to his claim for compensation for his child's birth defects.  
See 38 C.F.R. § 20.201 (2004).  The veteran is entitled to a 
SOC which addresses his contentions in that regard.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for an initial rating in excess of 30 percent 
for PTSD, it is the Board's conclusion that additional 
medical development to evaluate the veteran's current 
disability level would prove useful in this case.  He was 
most recently thoroughly examined for his PTSD in May 2002, 
which more than 3 years ago.  In light of the fact that the 
veteran contends that his PTSD is more disabling than 
currently rated (in testimony at the June 2005 personal 
hearing), the Board finds a new examination is in order.  See 
e.g. Massey v. Brown, 7 Vet. App. 204 (1994); see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  VA's duty to assist 
includes obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should issue the veteran a 
SOC with respect to his claim of 
entitlement to compensation for his 
child's birth defects of medullary sponge 
kidney disease and Crohn's disease, as 
due to his Agent Orange exposure, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.  See Manlincon, 
supra, (when a NOD is filed by the 
appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  This SOC must include notice 
which complies with the VCAA, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to incorporate 
the VCAA, notice of the evidence required 
to substantiate the claim, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain.  38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

This claim should not thereafter be 
returned to the Board for further 
appellate processing unless the AMC 
determines that the veteran has filed a 
timely substantive appeal as to 
entitlement to compensation for his 
child's birth defects of medullary sponge 
kidney disease and Crohn's disease, as 
due to his Agent Orange exposure, after 
he is provided a SOC.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.

3.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  After all necessary development 
described above has been conducted, the 
veteran's claim or claims on appeal 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  .

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


